Citation Nr: 1328313	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  11-06 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

Entitlement to service connection for bilateral knee 
osteoarthritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran had active service in the Air Force from 
December 1963 to December 1967.

The matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2010 rating decision of the Department 
of Veteran Affairs (VA) Regional Office (RO) in Manila, 
Philippines which denied service connection for bilateral 
knee osteoarthritis.

The Veteran asserts that he filed an earlier claim for 
service connection for bilateral knee osteoarthritis which 
was denied in 1995.  The Veteran's claims file has been re-
built and there is no record of this rating decision.  There 
is no way of determining whether the Veteran timely appealed 
the noted adverse determination.  As such, the Board will 
conduct a de novo review of the claim since there is no 
persuasive evidence of a 1995 RO rating decision being 
final.  

The Board also notes that, in addition to the paper claims 
file, there is a paperless, electronic (Virtual VA) claims 
file associated with the Veteran's claim.  A review of the 
documents in such file reveals that they are either 
duplicative of the evidence in the paper claims file or are 
irrelevant to the issue on appeal.

The Board notes that the Veteran has raised a claim of 
compensation under the provisions of 38 U.S.C.A. § 1151 
(West 2002).  This issue is not rip for appellate review and 
is referred to the RO for appropriate actions.


FINDINGS OF FACT

Bilateral knee osteoarthritis did not manifest in service or 
within one year of separation from active service, and there 
is no probative evidence linking postservice bilateral knee 
osteoarthritis to service.




CONCLUSION OF LAW

Bilateral knee osteoarthritis was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the 
information and evidence necessary to substantiate the 
claims submitted, the division of responsibilities in 
obtaining evidence, and assistance in developing evidence, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The notice requirements regarding substantiating the claim 
for service connection for bilateral knee osteoarthritis 
were accomplished in a letter sent in June 2009 prior to the 
initial adjudication of the Veteran's claim.  The letter 
also provided notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
claimed disabilities under consideration, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also has a duty to assist the Veteran in the development 
of a claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2012).  Here, the claims folder is a rebuilt file.  
The claims file does not contain all of the Veteran's 
service treatment records despite several attempts by the 
AOJ/RO to obtain them.  In November 2009 he was also 
notified by the VA Records Management Center that his 
service treatment records could not be located.  In May 
2010, the RO informed the Veteran that his original claims 
folder could not be found and that he could provide proof of 
his military service indicating a service number, active 
duty dates and the organization he belonged.  In response, 
in July 2010 the Veteran provided the information that he 
had access to including his DD-214, Honorable Discharge, and 
in-service immunization record.  Additionally, in multiple 
letters in 2009, the Veteran was informed of the type of 
evidence that he could submit to support his claim.  For 
example, he was told that he could submit statements from 
himself, witness lay statements, statements from doctors, 
and reports from hospitals, medical facility, laboratory 
reports, physical therapy, etc.  Through the Veteran's 
action it is clear that he had knowledge that he could 
submit alternative forms of evidence to support his claim.  
In this regard, he has submitted medical articles, lay 
statements from his wife and himself, as well as a statement 
from his private doctor.  He also identified various 
facilities which he claims to have treated him for his knee 
complaints after service.  Therefore, the Board finds that 
VA Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995) has been in essence 
satisfied.  To the extent that it has not, the Board finds 
that the Veteran has not been prejudiced given the various 
evidentiary submissions he has made in connection with 
substantiating his claim.  Additionally, the Board, for the 
purpose of this decision, does not dispute that the Veteran 
have experienced some type of knee pain and swelling while 
he was in service around 1963/1964.  Additionally, the VA 
examiner in giving his opinion has also considered the 
Veteran's report of pain and swelling in service.

The Board concludes that all procedures to obtain any 
missing service treatment records were correctly followed.  
Since all efforts have been exhausted, further attempts 
would be futile.  38 C.F.R. § 3.159(c)(2), (3).  The Board 
is aware that in such situations, it has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  

Other information and evidence associated with the claims 
file consist of the Veteran's statements, post-service VA 
and private treatment records, a statement from his wife, a 
statement from a private physician, and numerous internet 
articles.  The RO also made numerous attempts to obtain 
post-service treatment records from facilities identified by 
the Veteran.  He was notified of those facilities which 
reported that they had no records.

The Veteran was provided with a VA examination, to include 
an opinion, in May 2010.  The Board finds that the VA 
examination report and opinion were adequate because the 
examiner conducted a clinical evaluation, reviewed the 
Veteran's medical history, and described the bilateral knee 
osteoarthritis in sufficient detail so that the Board's 
evaluation is an informed determination.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The Board thus 
finds that all necessary development has been accomplished 
and appellate review may proceed.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service Connection

Service connection will be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110.  Establishing 
service connection generally requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the present disability.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third element is through a 
demonstration of continuity of symptomatology. See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Id. at 495-
96.  The Board does point out, however, that in Walker v. 
Shinseki, 708 F.3d 1331 (2013), the Federal Circuit held 
that the theory of continuity of symptomatology can be used 
only in cases involving those conditions explicitly 
recognized as chronic under 38 C.F.R. § 3.309(a).

Service connection may be awarded for a chronic condition 
when: (1) a chronic disease or disability manifests itself 
and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
currently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and the 
medical evidence relates that symptomatology to the 
Veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488. 495-98 (1997).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  Lay evidence can also be 
competent and sufficient evidence of a diagnosis or to 
establish etiology if (1) the layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1376, 1377 (Fed. Cir. 2007).  When 
considering whether lay evidence is competent the Board must 
determine, on a case by case basis, whether the Veteran's 
particular disability is the type of disability for which 
lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. 
App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77. 



Background 

The Veteran contends that his current bilateral 
osteoarthritis is due to his active duty service.  The 
Veteran reported in a May 2009 statement that while in basic 
training and subsequently Air Police training his knees 
swelled up to the size of grapefruits.  He reported that he 
sought medical attention and was told to use ace bandages 
and aspirin for the swelling and pain.  The Veteran reported 
that he was able to complete basic training with the use of 
the bandages and aspirin.  The Veteran stated that upon unit 
assignment his knees seemed fine for the duration of his 
service.  He also stated that the knee pain returned in 
1995.  In a December 2009 statement the Veteran reported 
that he was assigned to Kitchen Police for five weeks and 
was required to stand for 12 hours a day, 6 days a week.  
The Veteran also stated that the eight weeks of Air Police 
training included intense hand to hand combat and other 
intense physical training.  Additionally, the Veteran stated 
on several occasions that he was never in an accident before 
service and did not play high school sports.  

As stated, it appears that some of the Veteran's service 
treatment records are missing.  Those of record show that 
the Veteran's enlistment Report of Medical History is 
negative for any complaints or diagnoses of knee pain.  The 
examiner did note that the Veteran had an incise wound on 
his left knee as a result of a laceration at age nine that 
required stitches. 

Post-service private medical records dated March 2002 to 
February 2004 show that the Veteran was treated for knee 
pain and diagnosed with bilateral knee osteoarthritis.  

A May 2009 statement from a private doctor relates that the 
Veteran reported that he had bilateral knee pain on and off 
for 14 years and relieved the pain with pain reliever, rest, 
and bandages.  The physician noted that the Veteran reported 
that he suffered from knee joint pain and swelling back in 
1964 after marching several days during his training.  On 
physical examination of the knees, there was noted 
tenderness on extension with limitation of movement.  There 
was noted creptic on the right knee joint.  Bilateral X-rays 
revealed symmetry of the joint space on both sides, 
sclerosis of the opposing medial condyles bilaterally, 
marginal lippings in the tibial and femoral condyles and 
posterior patella on both sides.  There was no evidence of 
fracture.  The physician diagnosed osteoarthritis and noted 
it was probably senile osteoarthritis.

In a June 2009 statement the Veteran reported that he worked 
as an outside salesman after service.  The Veteran stated 
that walking was essential to his employment.  He also 
reported that he became unemployable in 2008 because of his 
knees.  

In June 2009 the Veteran also submitted internet printouts, 
as named above.  These printouts related traumatic knee 
injuries to osteoarthritis.  Several printouts including 
"Ask an Expert: Joint Trauma and Arthritis", "Is it Common 
for Arthritis to Develop After Trauma, Accident, or Sports 
Injury?", and "Can Trauma to a Joint Cause Arthritis?", 
reveal that it can take years for osteoarthritis to develop 
after knee trauma.  

The Veteran also submitted a lay statement from his wife 
dated November 2009.  The Veteran's wife stated that in the 
four years she and the Veteran have been together his knee 
conditioned had worsened.  The Veteran's wife reported that 
the Veteran had trouble sitting, walking, and standing.  She 
also reported that the Veteran becomes very fatigued because 
of his knee pain.  

The Veteran was afforded a VA Compensation and Pension 
examination in May 2010.  The examiner opined that the 
Veteran's bilateral knee osteoarthritis was not caused by or 
a result of knee pains while in service.  The VA examiner 
noted that the Veteran made no mention of any significant or 
major injury or trauma to his knees, such as sports 
injuries, falling, automobile or motorcycle accidents, or 
the like in service.  The examiner stated that this was 
significant because in orthopedic cases, such as traumatic 
antropathy, the patient's age at the time of injury is very 
vital.  The examiner stated that the patient was 17-21 years 
old during his military service and unless there was a major 
disruption of the knee joint at this age the regular daily 
rigors of military life could not account for severe 
osteoarthritis later in senior life.  The examiner also 
stated that this was due to the fact that younger 
individuals who are engaged in strenuous activities such as 
sports, marching, or jogging invariably have a rapid rate of 
cartilage repair and regeneration than older individuals 
doing the same type of strenuous activities.  

The examiner stated that there were several other factors 
that could have lead to the Veteran's bilateral knee 
osteoarthritis.  The examiner noted that the Veteran's 
civilian job was in sales which entailed a lot of walking 
and driving.  The examiner also noted that the Veteran began 
complaining of significant knee pains at the age of 49.  The 
examiner opined that it was possible that the Veteran's 
current knee pain, at an older age, when wear and tear are 
more pronounced since the rate of cartilage repair 
diminishes as one gets older, was due to or caused by his 
job as a salesman.  The examiner noted that the Veteran was 
21 at the time of discharge and 22 the following year when 
the presumptive time for any chronic knee condition to 
manifest is still allowable.  The examiner stated that at 
this age a patient's knees are expected to be sound and 
well-regenerated.  The examiner concluded that the fact that 
the Veteran was able to work as a salesman until 1995 is 
proof that the Veteran's knees were normal upon his 
discharge from the military.  The examiner stated that if 
the Veteran's knees were not normal the Veteran would not 
have been able to work as a salesman all those years.  The 
examiner opined that another possible cause of the Veteran's 
bilateral knee osteoarthritis was the Veteran's diabetes 
which was diagnosed in 2002.  The examiner noted that 
patients with diabetes are known to have accelerated 
degenerative osteoarthritis.  Finally, the examiner noted 
that degenerative ageing is the most common cause of 
degenerative osteoarthritis and the May 2009 private 
physician confirmed this by diagnosing the knees as senile 
osteoarthritis. 

Analysis

The Board reiterates that it appears that some of the 
Veteran's service treatment records are missing.  The 
service treatment records associated with the file are 
unrelated to the Veteran's bilateral knee osteoarthritis and 
they reflect neither an in-service injury nor treatment of 
such injury.  Accordingly, the only evidence available 
regarding the Veteran's in-service symptoms are his own 
statements.  As noted, the Veteran is competent to attest to 
factual matters of which he had first-hand knowledge.  There 
is no evidence of record which contradicts the Veteran's 
reported in-service symptoms and medical treatment, and 
therefore the Board finds them to be credible.  Accordingly, 
there is competent and credible evidence that the Veteran 
experienced pain and swelling of his knees during training 
while in service.  

Additionally, the Board finds that there is competent 
medical evidence that the Veteran has a current diagnosis of 
bilateral knee osteoarthritis.  As such, the only issue 
unresolved in this case is whether the Veteran's in-service 
knee pain and swelling is related to his current bilateral 
knee osteoarthritis. 

First, the Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 
C.F.R. § 3.309(a), arthritis is regarded as a chronic 
disease.  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service. 38 C.F.R. § 3.307(a)(3).  The evidence of record 
fails to establish any clinical manifestations of bilateral 
knee osteoarthritis within the applicable time period.  By 
his own admission, the Veteran's knee pain did not begin 
until 1995 and there is no evidence that he had any problems 
with his knee prior to that time.  As such, the criteria for 
presumptive service connection on the basis of a chronic 
arthritis disease have not been satisfied.

With respect to service connection on a nonpresumptive 
bases, the Board finds that the opinion of the May 2010 VA 
physician, an orthosurgeon consultant, is persuasive and 
probative evidence against the claim for bilateral knee 
osteoarthritis because the opinion is based on a review of 
the claims file and supported by an articulated medical 
rationale that is consistent with the record.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that 
it is the factually accurate, fully articulated, sound 
reasoning for the conclusion that contributes to the 
probative value to a medical opinion).  The examiner 
provided a detailed rationale for why the Veteran's 
bilateral knee osteoarthritis was not related to service.  
He discussed the significance of the Veteran not reporting 
knee trauma in service, acknowledged the Veteran's daily 
rigors pertaining to his knee, including the Veteran's 
assertion of knee pain and swelling, and provided other 
likely causes for the Veteran's disability based on the 
Veteran's profession, age, and diabetes mellitus diagnosis.  
The opinion was also based on medical principles as it 
relates to the knee and the Veteran's age and activities of 
service versus his activities many years of service and his 
subsequent complaints of knee pain.  The Board finds this 
opinion as credible because it is also consistent with the 
Veteran's report that following being treated with aspirin 
for pain and bandages he completed his training and that for 
the duration of his service he did not have any problems 
with his knees.  See May 2009 statement from Veteran.

The Board has considered the Veteran's lay statements that 
relate the Veteran's current bilateral knee osteoarthritis 
to his period of service.  While a layperson is competent to 
testify to observable symptoms, a layperson is not competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or a diagnosed 
disability unless such a relationship is one in which a 
layperson's is competent to opine  There is no indication in 
the record that the Veteran is competent to render a medical 
opinion as to the relationship between in-service knee pain 
and swelling and his current bilateral knee osteoarthritis 
diagnosed many years after service.  

With regards to the wife's November 2009 statement, the 
Board points out that even if the wife were competent to 
relate the Veteran's bilateral knee osteoarthritis to 
service, the statement only discusses the current condition 
of the Veteran's knees.  

Finally, the Board acknowledges that the Veteran submitted 
several internet printouts, as previously named, regarding 
knee trauma and osteoarthritis.  The internet printouts 
simply provide generic statements relating knee trauma to 
osteoarthritis.  However, as stated, the Veteran has not 
asserted in-service knee trauma as discussed in the 
articles.  He has reported having pain and swelling after 
marching during training in service.  Therefore, the 
internet printouts relating knee trauma to osteoarthritis 
later in life are not probative in supporting the Veteran's 
claim.  The articles do not tend to suggest that the 
Veteran's circumstances of service resulted in his current 
osteoarthritis.  Taking into consideration the Veteran's 
specific history, the competent and probative medical 
evidence of record has affirmative found that there was no 
connection between the circumstances of his service and the 
Veteran's current diagnosis of osteoarthritis.  This opinion 
was based in a complete and persuasive rationale.

In summary, the preponderance of the evidence is against the 
Veteran's claim.  The benefit-of-the-doubt doctrine is 
therefore not applicable, and the claim for service 
connection for bilateral knee osteoarthritis must be denied.  
See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 
Vet. App. at 55-57  .



ORDER


Service connection for bilateral knee osteoarthritis is 
denied.  


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


